Citation Nr: 0214254	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  02-03-996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a shell fragment wound 
to the left upper back.

(The issue of entitlement to service connection for a shell 
fragment wound to the neck will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for shrapnel fragment 
wounds of the neck and left upper back.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the RO in July 
2002, a transcript of which has been associated with the 
claims file.

The Board is undertaking additional development of the claim 
of entitlement to service connection for a shell fragment 
wound of the neck, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the issue on appeal has been 
obtained by the RO.  


2.  The veteran engaged in combat with the enemy.  

3.  The veteran sustained a shell fragment wound to the upper 
back, which is shown as the left shoulder, during combat 
action with the enemy.  


CONCLUSION OF LAW

A shell fragment wound to the upper back during combat action 
with the enemy, which is shown as the left shoulder, was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD Form 214) shows he served 
in the Republic of Vietnam.  It shows he was awarded the 
Purple Heart Medal and the Air medal.  

The veteran's service medical records are incomplete.  
However, his April 1971 separation medical examination shows 
he sustained a gunshot wound to the left thigh during active 
service.  Physical examination showed the neck and upper 
extremities were normal.  

The veteran filed his original application for service 
connection in July 1971.  He claimed service connection for a 
gunshot wound to the left thigh and shell fragment wounds to 
the shoulder and head.  He did not claim service connection 
for a shell fragment wound to the back.  

The veteran underwent a VA compensation examination in 
September 1971.  He reported having sustained a gunshot wound 
to the left thigh and multiple shell fragment wounds to the 
face, neck and shoulders.  He stated that the shrapnel were 
small and that most had worked their way out except for a 
small fragment on the posterior aspect of the left shoulder.  
Examination of the face and neck failed to reveal anything 
that could be identified as residual scarring secondary to 
shrapnel fragment wounds.  There was a small pinpoint 
discoloration on the posterior aspect of the left shoulder, 
which represented retention of a metallic foreign body.  The 
shoulders were free of any shrapnel fragment wound scars.  
The impression was history of multiple shrapnel fragment 
wounds to the face, neck and shoulders, which were 
asymptomatic.  The physician determined there was no residual 
disability at the time of the examination.  

The veteran filed a claim for service connection for 
residuals of a shell fragment wound to the back in March 
2001.  

The veteran underwent a VA scars examination in May 2001 in 
connection with his claim for an increased rating for 
residuals of a gunshot wound to the left thigh.  He focused 
mainly on the injury to his thigh, but he did relate that he 
had sustained more than one wound.  The diagnosis was gunshot 
wound to the left thigh.  

During a VA PTSD examination in May 2001, the veteran related 
having sustained a shell fragment wound to the back in 
addition to the gunshot wound to the left thigh.  

The veteran underwent a VA muscles examination in October 
2001.  The physician certified review of the claims folder in 
connection with the examination.  The physician noted that 
the examination was requested in order to evaluate the 
history of shrapnel wounds to the neck and upper back.  The 
veteran stated that a bullet pierced the cabin of his 
helicopter and struck the metal back of his seat, which 
sprayed his neck and upper back with shrapnel fragments.  The 
physician noted that the separation medical examination did 
not document these shrapnel wounds.  



The physician also noted that the September 1971 VA 
examination of the neck and upper back, which included 
examination of both shoulders, showed no evidence of residual 
scarring secondary to shell fragment wounds.  Physical 
examination revealed a one-centimeter longitudinal right 
paracervical scar, which the veteran stated, was the residual 
of the shell fragment wound.  There was a 2.5-centimeter 
transverse scar over the left scapular region.  Range of 
motion and neurological evaluation of the left upper 
extremity were within normal limits.  

X-ray examination of the cervical spine showed degenerative 
changes at C3-C4 and C5-C6 with disc space narrowing and 
osteophyte formation.  The impression was shrapnel fragment 
wounds to the neck and left upper back by history.  The 
physician stated: "[a]t this time, based on the medical 
records, I am unable to explain the magnitude or perpetuation 
of his symptoms based upon shrapnel fragment injuries to the 
cervical spine.  I cannot explain why scars were not visible 
in 1971, and now 30 years later are quite remarkable and 
quite easily visible."  The physician recommended further 
investigation to substantiate the history of the injuries.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).  

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether an appellant engaged in combat may be used by an 
appellant to support an assertion that he was engaged in 
combat.  

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the appellant's 
service medical records.  Moreau, supra; see also Patton v. 
West, 12 Vet. App. 272, 277 (1999).  

Regardless of whether the appellant is determined to have 
engaged in combat, an appellant is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  


Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The Court of Appeals for the Federal Circuit (CAFC) recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, No. 00-7122 (Fed. Cir. May 20, 2002); Dyment v. 
Principi, No. 00-7075 (Fed. Cir. Apr 24, 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for service connection in the October 2001 rating decision, 
which also provided him with a rationale explaining why the 
evidence did not allow for a grant of his claim.  

The March 2002 statement of the case (SOC), in addition to 
providing a rationale of the RO's decision, also provided the 
veteran with notice of the specific regulations pertaining to 
his claim.  

Such notice satisfies the duty to notify requirement that the 
RO notify the veteran as to which portion of the evidence is 
to be provided by the veteran and which is to be provided by 
VA, as it indicated that the veteran could submit evidence 
himself or have the RO obtain it for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  

In particular, the evidence includes all outstanding VA 
medical evidence.  The RO afforded the veteran a VA 
examination on this issue.  Although the evidence shows that 
the complete service medical records have not been obtained, 
these records are not necessary for a determination on the 
issue in this case because the evidence already of record 
supports a grant of service connection.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the appellant 
under this new law.  

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).



In any event, any deficiencies which may exist in the duties 
to notify and to assist the veteran are harmless error and 
inconsequential because, as the Board indicated above, the 
benefit sought on appeal is being granted and is discussed 
further below.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection

The veteran seeks service connection for a shell fragment 
wound to the upper back.  He contends that at the time he 
sustained the gunshot wound to the left thigh in October 
1970, he also incurred a shell fragment wound to the upper 
back or left shoulder.  He contends that his injuries were 
sustained on October 1, 1970 while aboard a helicopter flying 
near Dong Tam, Vietnam in the Mekong Delta.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The service medical records do not show that the veteran 
sustained a shell fragment wound to the left upper back 
during active service.  Although physical examination during 
his April 1971 separation medical examination showed his skin 
and upper extremities were normal, it does establishes that 
he sustained a gunshot wound to the left thigh during active 
service.  The veteran's record of service (DD Form 214) shows 
he was awarded the Purple Heart Medal and the Air medal.  

This evidence supports his claim that he had been wounded 
during combat action with the enemy.  Moreover, when the 
veteran filed his original application for service connection 
in July 1971, he reported that he had sustained a shell 
fragment wound to the left shoulder as well as a gunshot 
wound to the left thigh.  

The veteran is competent to relate the fact that he sustained 
the left shoulder shrapnel wound during active service since 
this is an event that is observable to a lay person.  The 
Board also finds sufficient evidence to support his claim 
that he engaged in combat with the enemy during active 
service.  Consequently, even though there is no official 
record of a shell fragment wound to the left shoulder during 
service, there is satisfactory evidence that the veteran 
incurred this injury during combat.  Therefore, this evidence 
is accepted as sufficient proof of service connection because 
it is consistent with the circumstances, conditions or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).  

The remaining question is whether the veteran has a current 
disability as a result of his inservice shell fragment wound 
to the left shoulder.  

During the VA compensation examination in September 1971, the 
veteran reported having sustained a shell fragment wound to 
the shoulder.  At that time, he stated that the shrapnel were 
small and that most had worked their way out except for a 
small fragment on the posterior aspect of the left shoulder.  
Physical examination confirmed the fact that there was a 
small pinpoint discoloration on the posterior aspect of the 
left shoulder, which represented retention of a metallic 
foreign body.  Although the shoulders were free of any 
shrapnel fragment wound scars, the impression was history of 
a shrapnel fragment wound to the shoulder.  

During the VA muscles examination in October 2001, the 
veteran again related that he had sustained a shell fragment 
wound to the upper back during the time he sustained the 
gunshot wound to the left thigh.  His report of his injuries 
has been consistent since the time of the September 1971 VA 
examination and is found to be credible.  Physical 
examination revealed a 2.5-centimeter transverse scar over 
the left scapular region.  


Although the physician noted that the September 1971 VA 
examination showed no evidence of residual scarring secondary 
to shell fragment wounds, the physician did not account for 
the fact that the veteran had a retained metallic fragment at 
that time.  There would not have been a residual scar at that 
time because the metallic fragment had not been removed at 
the time of the September 1971 examination.  

For these reasons, the Board finds that the veteran engaged 
in combat with the enemy.  The Board also finds that the 
veteran sustained a shell fragment wound to the upper back, 
which is shown as the left shoulder, during combat action 
with the enemy.  

The Board concludes that a shell fragment wound to the upper 
back during combat action with the enemy, which is shown as 
the left shoulder, was incurred during active service, 
thereby warranting entitlement to a grant of service 
connection.  38 U.S.C.A. §§ 1110, 1154 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  


ORDER

Entitlement to service connection for a shell fragment wound 
to the upper back (left shoulder) is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

